Case 1:20-cv-00794-HYJ-SJB ECF No. 10, PageID.52 Filed 11/02/20 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


ALONZO SHAFFER,

           Plaintiff,                     Case No. 1:20−cv−794

    v.                                    Hon. Hala Y. Jarbou

STEPHANIE L. MOORE, et al.,

           Defendants.
                                    /



                                    ORDER
     Plaintiff's Motion to Expedite, Date Time, for an Opening of Discovery
(ECF No. 9) is DENIED.

         IT IS SO ORDERED.


Dated: November 2, 2020                           /s/ Hala Y. Jarbou
                                                 HALA Y. JARBOU
                                                 United States District Judge
